    Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 1 of 34            FILED
                                                                        2019 Dec-03 PM 11:35
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


ÿ
ÿ
ÿ
ÿ
ÿ
                                    ÿ
                                    ÿ
                  1234546ÿ7ÿ
                                    ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 2 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 3 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 4 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 5 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 6 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 7 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 8 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 9 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 10 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 11 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 12 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 13 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 14 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 15 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 16 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 17 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 18 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 19 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 20 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 21 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 22 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 23 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 24 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 25 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 26 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 27 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 28 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 29 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 30 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 31 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 32 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 33 of 34
Case 5:15-cv-01750-AKK Document 202-3 Filed 12/03/19 Page 34 of 34
